Case 2:18-cv-02637-JPM-tmp Document 70 Filed 03/04/20 Page 1 of 3                         PageID 1418




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


 JOHN DOE,                                                      )
                                                                )
                Plaintiff,                                      )
                                                                )
 v.                                                             )       Civil Action No.
                                                                )       2:18-cv-02637-JPM/tmp
 SHELBY COUNTY GOVERNMENT;                                      )       Jury Demanded
 CHIEF KIRK FIELDS,                                             )
 Interim Director Shelby County Jail;                           )
 UNKNOWN JAILER 1; and                                          )
 FLOYD BONNER, current Sheriff of                               )
 Shelby County, as Successor to BILL                            )
 OLDHAM, individually and in their                              )
 official capacities,                                           )
                                                                )
                Defendants.                                     )


        COMBINED MOTION AND MEMORANDUM IN SUPPORT FOR STATUS
                  CONFERENCE REGARDING TRIAL DATE


        Defendant Shelby County moves the Court for a Status Conference in this case to address

 the current trial date and/or Shelby County’s Motion for Leave to Take Evidentiary Deposition.

 In support of its Motion, Shelby County states as follows:

 1.     Plaintiff brought this § 1983 lawsuit on September 6, 2018, against Shelby County, Chief

 Kirk Fields, current Sheriff Floyd Bonner, and former Sheriff Bill Oldham,1 alleging that he was

 raped or sexually assaulted in the Shelby County Jail in 2018. (ECF 1-1).

 2.     The case is currently set for trial, and a Motion for Summary Judgment is pending.




 1
   Defendants Fields, Bonner, and Oldham are no longer defendants in either their individual or official
 capacities. (See ECF 15, PageID 65; ECF 22).
Case 2:18-cv-02637-JPM-tmp Document 70 Filed 03/04/20 Page 2 of 3                                       PageID 1419




 3.       The Court recently held a status conference in this matter regarding the length of the trial.

 (ECF 64). During that conference, the Court reset the trial date to the week of April 6, 2020. (ECF

 64, 65).

 4.       Shortly thereafter, undersigned counsel communicated with the Defendant’s expert

 witness—Jeff Eiser (located in Cincinnati, Ohio)—regarding the new date. Mr. Eiser2 advised that

 he is unavailable to testify the week of April 6, 2020.

 5.       Therefore, on February 12, 2020, Shelby County filed a Motion with the Court seeking

 leave to take the evidentiary deposition of Mr. Eiser for use in lieu of his live testimony at trial.

 (ECF 66). In the alternative, Shelby County requested a new trial date. Id.

 6.       Shelby County noted in its Motion that, before filing, undersigned counsel attempted to

 consult with Plaintiff’s counsel regarding the requested relief, including advising Plaintiff’s

 counsel of multiple dates when Mr. Eiser is available for an evidentiary deposition and asking if

 Plaintiff’s counsel is available on any of those dates.

 7.       As of that filing and, since then, as of this filing, Plaintiff has not responded. Now, two of

 the four dates Shelby County proposed to Plaintiff are no longer feasible.

 8.       Moreover, Plaintiff did not file a Response to Shelby County’s Motion and his time to do

 so expired on February 26, 2020.

 9.       Based on all of the above, and given that each passing day makes the likelihood of being

 able to schedule and take the above-requested evidentiary deposition more difficult, Shelby County

 requests a brief status conference with the Court.




 2
  Mr. Eiser is an expert in, among other areas, jail policies and procedures, and is essential to Shelby County’s defense
 of this case, as well as necessary to rebut the testimony of Plaintiff’s jail policies/procedures expert witness—Victor
 Lofgreen.


                                                            2
Case 2:18-cv-02637-JPM-tmp Document 70 Filed 03/04/20 Page 3 of 3                       PageID 1420




 10.    Shelby County attempted to consult with Plaintiff regarding this Motion and, as of this

 filing, Plaintiff has not responded.

        WHEREFORE, Shelby County respectfully requests that the Court scheduled a Status

 Conference in this civil action.



                                                 Respectfully submitted,

                                                 /s/E. Lee Whitwell
                                                 JOHN MARSHALL JONES (#13289)
                                                 johnm.jones@shelbycountytn.gov
                                                 E. LEE WHITWELL (#33622)
                                                 lee.whitwell@shelbycountytn.gov
                                                 SHELBY COUNTY ATTORNEY’S OFFICE
                                                 160 North Main Street, Suite 950
                                                 Memphis, TN 38103
                                                 (901) 222-2100

                                                 Attorneys for Shelby County Government


                                        Certificate of Consultation

        I certify that I emailed Plaintiff’s counsel—Curtis Johnson—on Tuesday, March 3, 2020
 regarding the relief sought in this Motion. As of this filing, Plaintiff’s counsel has not responded.


                                          Certificate of Service

        I certify that the foregoing is being filed via the Court’s ECF system this 4th day of March,
 2020, for service on all persons registered in connection with this case, including:

 Curtis D. Johnson
 1407 Union Avenue, Suite 1002
 Memphis, TN 38104

 Attorney for Plaintiff

                                                 /s/E. Lee Whitwell




                                                    3
